LEHAN, Acting Chief Judge.
We reverse the summary judgment in favor of the Sheriff of Hillsborough County in this suit for the forfeiture of appellant’s automobile. The suit was based upon the alleged use of the automobile in the commission of the felony possession of cocaine. There was a material issue of fact as to whether appellant had the requisite knowledge that the cocaine was in the automobile. See State v. Griffin, 512 So.2d 1087 (Fla. 2d DCA 1987).
The so-called “cross-appeal” filed by the sheriff was actually an appeal from a ruling in a prior forfeiture case involving appellant and the same automobile and is dismissed as untimely.
Reversed and remanded for proceedings consistent herewith.
THREADGILL and PATTERSON, JJ., concur.